        Case 3:17-cv-04738-WHO Document 521 Filed 03/10/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES

 Date: March 10, 2021             Time: 53 minutes        Judge: WILLIAM H. ORRICK
                                  3:17p.m. to 4:10 p.m.
 Case No.: 17-cv-04738-WHO        Case Name: Contour IP Holding, LLC v. GoPro, Inc.



Attorneys for Plaintiff: John Keville and Dustin Edwards
Attorneys for Defendant: Sean Pak, Valerie Lozano, and Michelle Clark

 Deputy Clerk: Jean Davis                              Court Reporter: Debra Pas


                                        PROCEEDINGS

Motion hearing conducted via videoconference. Argument of counsel heard. Motion taken under
submission; written order to follow.

Issues potentially impacting the scheduled trial date are discussed. The court inquires whether
counsel believe that advancing Jury Selection to April 26, 2021, with trial commencing
immediately thereafter, would be feasible. If trial is rescheduled for that date, a conference
regarding trial protocols will be set in late March. A notice will be issued as soon as the court
determines whether the case will be able to proceed to trial in April or early May, or whether a
further continuance is necessary.
